FILED
                            NOT FOR PUBLICATION                             OCT 27 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50049

               Plaintiff - Appellee,             D.C. No. 3:07-cr-02570-BTM

  v.
                                                 MEMORANDUM *
CHRISTOPHER BOYD CUTCLIFF,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Southern District of California
                    Barry T. Moskowitz, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Christopher Boyd Cutcliff appeals from the 12-month sentence imposed

upon revocation of supervised release. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. Appellant. P. 34(a)(2).
      Cutcliff contends that the district court procedurally erred by failing to

consider the statutory sentencing factors, and by failing to consider his mitigating

arguments. The court did not err, as the record reflects that the district court

considered the relevant 18 U.S.C. § 3553(a) sentencing factors and Cutcliff’s

arguments in mitigation, but found the circumstances insufficient to warrant a

sentence lower than the bottom of the Guidelines range. See United States v.

Carter, 560 F.3d 1107, 1118-19 (9th Cir. 2009).

      Cutcliff also contends that his sentence is substantively unreasonable. In

light of the totality of the circumstances and the relevant section 3553(a)

sentencing factors, the sentence is substantively reasonable. See United States v.

Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc).

      Finally, Cutcliff contends that the supervised release revocation procedure

under 18 U.S.C. § 3583 violates Apprendi v. New Jersey, 530 U.S. 466 (2000). As

Cutcliff concedes, the claim is foreclosed by United States v. Santana, 526 F.3d
1257, 1262 (9th Cir. 2008).

      AFFIRMED.




                                           2                                       11-50049